20-1602
     Wang v. Garland
                                                                                     BIA
                                                                                Cassin, IJ
                                                                             A202 040 172


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.


 1         At a stated term of the United States Court of Appeals for the Second
 2   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3   Square, in the City of New York, on the 20th day of July, two thousand twenty-
 4   two.
 5
 6   PRESENT:
 7              GUIDO CALABRESI,
 8              RICHARD J. SULLIVAN,
 9              BETH ROBINSON,
10                    Circuit Judges.
11   _____________________________________
12
13   XIAO YU WANG,
14             Petitioner,
15
16                     v.                                          No. 20-1602
17                                                                 NAC
18   MERRICK B. GARLAND, UNITED STATES
19   ATTORNEY GENERAL,
20              Respondent.
21   _____________________________________
 1
 2   FOR PETITIONER:                     Vlad Kuzmin, Kuzmin & Associates,
 3                                       P.C., New York, NY.
 4
 5   FOR RESPONDENT:                     Brian Boynton, Acting Assistant Attorney
 6                                       General; Zoe J. Heller, Senior Litigation
 7                                       Counsel; Karen L. Melnik, Trial Attorney,
 8                                       Office of Immigration Litigation, United
 9                                       States Department of Justice, Washington,
10                                       DC.
11
12         UPON DUE CONSIDERATION of this petition for review of a Board of

13   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED,

14   AND DECREED that the petition for review is DENIED.

15         Petitioner Xiao Yu Wang, a native and citizen of the People’s Republic of

16   China, seeks review of a decision of the BIA affirming a decision of an Immigration

17   Judge (“IJ”) denying Wang’s application for asylum, withholding of removal, and

18   relief under the Convention Against Torture (“CAT”). In re Xiao Yu Wang, No.

19   A202 040 172 (B.I.A. Apr. 20, 2020), aff’g No. A202 040 172 (Immig. Ct. N.Y. City

20   May 3, 2018). We assume the parties’ familiarity with the underlying facts and

21   procedural history.

22         “When the BIA briefly affirms the decision of an IJ and adopt[s] the IJ’s

23   reasoning in doing so, we review the IJ’s and the BIA’s decisions together.”

24   Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006) (quotation


                                              2
 1   marks omitted).     The agency’s factual findings, including adverse credibility

 2   determinations, are reviewed “under the substantial evidence standard,” Hong Fei

 3   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018), which entails deeming the agency’s

 4   findings of fact as “conclusive unless any reasonable adjudicator would be

 5   compelled to conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B). “Considering

 6   the totality of the circumstances, and all relevant factors, a trier of fact may base a

 7   credibility determination on . . . the consistency between the applicant’s or

 8   witness’s written and oral statements . . . , the internal consistency of each such

 9   statement . . . , and any inaccuracies or falsehoods in such statements, without

10   regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart of

11   the applicant’s claim, or any other relevant factor.”          Id. § 1158(b)(1)(B)(iii).

12   Substantial evidence supports the agency’s determination that Wang was not

13   credible as to her claim that she has been persecuted in China on account of her

14   Catholic faith.

15         The agency reasonably relied on Wang’s inconsistent evidence regarding

16   the abuse she purportedly suffered during that detention, the conditions of her

17   release, and whether she attended classes at her church. See id.; see also Likai Gao

18   v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a single inconsistency might




                                               3
 1   preclude an alien from showing that an IJ was compelled to find him credible.

 2   Multiple inconsistencies would so preclude even more forcefully.”). Wang did

 3   not compellingly explain these inconsistencies. See Majidi v. Gonzales, 430 F.3d 77,

 4   80 (2d Cir. 2005) (“A petitioner must do more than offer a plausible explanation

 5   for his inconsistent statements to secure relief; he must demonstrate that a

 6   reasonable fact-finder would be compelled to credit his testimony.”) (quotation

 7   marks omitted).

 8         The agency also reasonably relied on Wang’s inability to describe her

 9   religious practice in any detail, name any Bible story, or name the bishop at her

10   church despite having attended church weekly for two years in China and four

11   years in the United States. See 8 U.S.C. § 1158(b)(1)(B)(iii). Wang argues that

12   reliance on knowledge of religious doctrine is improper, citing our decision in

13   Rizal v. Gonzales, 442 F.3d 84, 90 (2d Cir. 2006). In that case, we explained that

14   there is no minimum “level of doctrinal knowledge” that an applicant must have

15   “to be eligible for asylum on grounds of religious persecution.” Id. We also

16   acknowledged, however, that there are circumstances where “questions about

17   religious doctrine are . . . relevant in assessing an asylum applicant’s credibility in

18   claiming religious persecution,” such as if the applicant “claim[ed] to have been a




                                               4
1    teacher of, or expert in, the religion in question.” Id. Alhough Wang does not

 2   claim to be an expert in Catholicism, she does claim to have attended Mass weekly,

 3   an assertion that the IJ was entitled to be skeptical of in light of her inability to

 4   recall a single Bible story, the name of the bishop overseeing her church, or even

 5   anything about the homily that she had heard the Sunday prior to her testimony.

 6   The IJ was not imposing a doctrinal-knowledge requirement on Wang, but rather

 7   “wonder[ing]” in light of her “spare testimony . . . whether the testimony is

 8   fabricated,” and “prob[ing] for incidental details.” Jin Shui Qiu v. Ashcroft, 329

 9   F.3d 140, 152 (2d Cir. 2003), overruled in part on other grounds by Shi Liang Lin v. U.S.

10   Dep’t of Justice, 494 F.3d 296, 305 (2d Cir. 2007) (en banc).

11         Finally, the agency reasonably relied on Wang’s failure to rehabilitate her

12   credibility with reliable evidence corroborating her church attendance in China or

13   the United States. As Wang points out, corroboration is not strictly necessary for

14   an asylum claim to be adjudged credible, but “the general rule is that such

15   evidence should be presented where available.” Matter of Das, 20 I. & N. Dec. 120,

16   124 (B.I.A. 1989). In particular, where, as here, an applicant’s testimony exposes

17   credibility issues, “the absence of corroboration in general makes an applicant

18   unable to rehabilitate [the] testimony that has already been called into question.”




                                                5
 1   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007). Wang objects that the IJ

 2   should have granted a continuance to allow her to obtain letters from her family

 3   in China that would have corroborated her church attendance, but this case had

 4   been pending for years by the time the IJ conducted the hearing in April 2018, and

 5   even though the government had been considering closing the case in its

 6   prosecutorial discretion, it had notified Wang’s counsel more than two months

 7   before the hearing that the case would proceed to a merits hearing.        The IJ

 8   permissibly decided that this was adequate time for Wang to prepare whatever

 9   corroborating evidence she wished to submit and that a continuance was

10   unwarranted.

11         We have considered Wang’s remaining arguments and found them to be

12   without merit.        Given the inconsistencies, lack of details, and lack of

13   corroboration that pervade this case, the agency’s adverse credibility

14   determination    is    supported   by   substantial   evidence.     See   8 U.S.C.

15   §§ 1158(b)(1)(B)(iii), 1252(b)(4)(B); Likai Gao, 968 F.3d at 145 n.8.        That

16   determination is dispositive of asylum, withholding of removal, and CAT relief

17   because all three claims are based on the same factual predicate.      See Paul v.

18   Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).




                                              6
1        For the foregoing reasons, the petition for review is DENIED. All pending

2   motions and applications are DENIED and stays VACATED.

3                                      FOR THE COURT:
4                                      Catherine O’Hagan Wolfe,
5                                      Clerk of Court
6




                                         7